DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on March 30, 2020. This Action is made FINAL.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection. The examiner would like to note that the new rejection rely upon a new combination of paragraphs from the prior art references stated in the previous non-final rejection and additional new elements from the prior art references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017) further in view of Wray (US PG Pub 20190329771)

In regards to claim 1, Ohmura teaches a method for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the second route computation module 10 d”; i.e. a certain distance from the vehicle reads on the object importance), comprising:
obtaining, for a vehicle in operation, an image of a dynamic scene (Ohmura: Para “The nearby-object detection module 10 b recognizes (identifies) nearby objects around the vehicle based on the input signals from the sensors such as the millimeter wave radar 22, the analysis of the images captured by the camera 21, and the input information from the communication systems.”);
identifying an object type associated with one or more objects in the image (Ohmura: Para 81 “As illustrated in FIG. 6, while the vehicle 1 travels on a road 7, the input processing module 10 a included in the ECU 10 of the vehicle 1 detects an obstacle (the vehicle 3) based on the image data provided by the camera 21. In this process, the type of the obstacle (a vehicle or a pedestrian in this example) is identified”);
determining an assigned importance metric for the object type (Ohmura: Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is given in accordance with the types of obstacles. Similarly, D0 is given in accordance with the types of obstacles”; i.e. importance metric maps to safe distance D0);
	adjusting, based [[on applying the visual model for]] the object type (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is given in accordance with the types of obstacles. Similarly, D0 is given in accordance with the types of obstacles”) and based on applying [[a goal model for]] a goal associated with the vehicle (Ohmura: Para 82 “The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction”; Para 78 “The allowable upper limits Vlim, in all of the radial directions including the longitudinal direction of the obstacle may be given in a similar manner. The coefficient k and the safe distance D0 may be given in accordance with the direction from the obstacle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle), the assigned importance metric to determine an importance metric associated with the one or more objects (Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle while importance metric maps to the safe distance D0); and
controlling the vehicle based at least in part on the importance metric associated with the one or more objects (Ohmura: Para 7 “the control module switches the target travel route to the second target travel route when a nearby object to be avoided is detected within the range at the certain distance from the vehicle. Thus, only when the vehicle needs to avoid the nearby object, the second target travel route is adopted, and accordingly, a driver is less likely to feel discomfort”)
Ohmura does not explicitly teach applying a visual model for the object type to the one or more objects to predict movement of the one or more objects of the object type over multiple time instances by comparing the one or more objects in the image to other objects in a dataset of the visual model; 
adjusting, based on applying the visual model for the object type to the one or more objects and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more objects.
However, in the same field of endeavor, Anderson teaches adjusting, based on applying the visual model [[for the object type]] (Anderson: Fig. 1 element 112; Para 44 “The environment model can be based on a priori known information (e.g. from maps) and/or information gathered by real time sensors, such as on-vehicle sensors 104 (e.g. cameras and laser rangefinders, vehicle to vehicle (V2V sensors), and can include information 106 related to the environmental and potential environmental hazards, such as position of road edges, lane boundaries, holes, slopes, static obstacles (e.g. trees, road-side signs), and dynamic obstacles (e.g. other vehicles, pedestrians)”; i.e. the environment model represent to visual model ) and base on applying a goal model for a goal associated with the vehicle(Anderson: Fig. 1 element 114; Para 44 “a model 114 of the device, in this case, a vehicle, and the vehicle's current state, including the position. It optimal with respect to a pre-defined, configurable set of criteria”; i.e. the model of the device represent goal model), the assigned importance metric to determine an importance metric associated with the one or more objects (Anderson: Fig. 1 element 112, 114, 110, 108;  Para 44 “A model of the device with a model of the environment and the current state of the device and the environment are used to iteratively generate a sequence of optimal device control inputs that, when applied to a model of the device, generate an optimal device trajectory through a constraint-bounded corridor or region within the state space. This optimal trajectory and the sequence of device control inputs that generates it is used to generate a threat assessment metric”; Para 46 “the predicted vehicle trajectory and predicted control inputs are analyzed by a threat assessor 108 to quantify the threat to the vehicle by computing a configurable metric, such as the maximum lateral acceleration, sideslip angle, or roll angle over the trajectory, the minimum proximity to obstacles, or other metrics”; Para 50 “Initially, the host automobile 302 is at location 1. No obstacles are in view, and the optimal predicted trajectory is a straight path. The predicted threat is at a low level, indicated by the vertical line designated 1, near to the left hand side, which represents low threat. As the vehicle 302 advances along the roadway to the location 2, it comes nearer to a truck 304, whose velocity is either zero, or much less than that of the host vehicle 302. The sensors sense the proximity of the obstacle vehicle 304, and generate a threat metric that is larger, as at the vertical line designated 2, near the right hand limit of the threat scale. The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304”; i.e. the model of the environment (visual model for the object type) and the model of the device (goal model for a goal associated with the vehicle) are used to generate a threat assessment metric (importance metric)).
 of Ohmura with the feature of adjusting, based on applying a visual model and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more objects disclosed by Anderson. One would be motivated to do so for the benefit of “take advantage of predicted future states and predicted future optimal inputs to assess threat” (Anderson: Para 17).
The combination of Ohmura and Anderson does not explicitly teach applying a visual model for the object type to the one or more objects to predict movement of the one or more objects of the object type over multiple time instances by comparing the one or more objects in the image to other objects in a dataset of the visual model; 
…the visual model for the object type to the one or more objects…
However, in the same field of endeavor, Wray teaches applying a visual model for the object type to the one or more objects (Wray: Fig. 6-9; Para 224 “FIG. 6 is a diagram of an example of a blocking scene 6000 in accordance with embodiments of this disclosure”; i.e. blocking scene 6000 encompasses visual model; Para 225 “FIG. 6 includes the autonomous vehicle 6100 traversing a first road 6200, approaching an intersection 6210 with a second road 6220. The intersection 6210 includes a crosswalk 6300. A pedestrian 6400 is approaching the crosswalk 6300. A remote vehicle 6500 is traversing the second road 6220 approaching the intersection 6210. An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220. An alternative expected path 6120 for the autonomous vehicle 6100, shown using a broken line, indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by to predict movement of the one or more objects of the object type over multiple time instances(Wray: Para 106 “the operational environment monitor 4310 for monitoring pedestrians may correlate, associate, or otherwise process the operational environment information to identify, track, or predict actions of one or more pedestrians. For example, the operational environment monitor 4310 for monitoring pedestrians may receive information, such as sensor information, from one or more sensors, which may correspond to one or more pedestrians, the operational environment monitor 4310 for monitoring pedestrians may associate the sensor information with one or more identified pedestrians, which may include may identifying a direction of travel, a path, such as an expected path, a current or expected velocity, a current or expected acceleration rate, or a combination thereof for one or more of the respective identified pedestrians, and the operational environment monitor 4310 for monitoring pedestrians may output the identified, associated, or generated pedestrian information to, or for access by, the autonomous vehicle operational management controller 4100”; Para 183 “one or more of the autonomous vehicle operational management controller 4100, the blocking monitor 4200, the operational environment monitors 4300, or the scenario-specific operation control evaluation modules 4400, may operate continuously or periodically, such as at a frequency of ten hertz (10 Hz)”) by comparing the one or more objects in the image to other objects in a dataset of the visual model (Wray: Para 44 “one or more sensors may detect road geometry and obstacles, such as fixed obstacles, vehicles, and pedestrians. In some embodiments, the sensors 1360 can be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-Identifying and tracking the external objects may include identifying spatiotemporal locations of respective external objects, which may be relative to the autonomous vehicle, identifying one or more expected paths for respective external objects, which may include identifying a speed, a trajectory, or both, for an external object”; i.e. spatiotemporal locations indicated a dataset containing location and time, the locations of the external objects are captured by the camera, furthermore tracking the external objects using spatiotemporal locations encompasses comparing the one or more objects in the image to other objects in a dataset); 
…the visual model for the object type to the one or more objects (Wray: Fig. 6-9; Para 224 “FIG. 6 is a diagram of an example of a blocking scene 6000 in accordance with embodiments of this disclosure”; i.e. blocking scene 6000 encompasses visual model; Para 225 “FIG. 6 includes the autonomous vehicle 6100 traversing a first road 6200, approaching an intersection 6210 with a second road 6220. The intersection 6210 includes a crosswalk 6300. A pedestrian 6400 is approaching the crosswalk 6300. A remote vehicle 6500 is traversing the second road 6220 approaching the intersection 6210. An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220. An alternative expected path 6120 for the autonomous vehicle 6100, shown using a broken line, indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning left from the first road 6200 to the second road 6220”)…
 of Ohmura and Anderson with the feature of applying a visual model for the object type to the one or more objects to predict movement of the one or more objects of the object type over multiple time instances by comparing the one or more objects in the image to other objects in a dataset of the visual model and the visual model for the object type to the one or more objects disclosed by Wray. One would be motivated to do so for the benefit of “traverse a portion of, or spatial location within, the vehicle transportation network safely, such as unimpeded by an external object, such as a remote vehicle or a pedestrian.” (Wray: Para 128).

In regards to claim 2, the combination of Ohmura, Anderson, and Wray teaches the method of claim 1, and Ohmura further teaches further comprising determining the goal associated with the vehicle based at least in part on a route associated with the vehicle (Ohmura: Abstract “a control module configured to control at least one of a traveling speed and vehicle steering so as to prompt the vehicle to travel on the first or second target travel route”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering).

In regards to claim 3, the combination of Ohmura, Anderson, and Wray teaches the method of claim 2, and Ohmura further teaches further comprising determining the route associated with the vehicle based at least in part on a starting location and an ending location (Ohmura: Para 30 “The navigation system 25 stores map information and provides the map information to the ECU 10. Based on the map information and the current vehicle position information, the ECU 10 identifies roads, intersections, traffic-control signs, buildings, etc., around the vehicle 1 (in the direction of travel, in particular)”; Para 3 “A travel route is to be specified to avoid a collision of a vehicle with nearby vehicles or obstacles as a matter of course, and is preferably specified to allow a vehicle to reach a destination”; i.e. current vehicle position information indicate the starting location while destination indicate an ending location).

In regards to claim 4, the combination of Ohmura, Anderson, and Wray teaches the method of claim 2, and Ohmura further teaches wherein determining the importance metric associated with the one or more objects is based at least in part on whether the one or more objects are within a threshold distance of a travel path defined by the route associated with the vehicle (Ohmura: Para 82 “The input processing module 10 a computes the position of the obstacle (the vehicle 3) with respect to the vehicle 1, the relative speed, and the absolute speed based on the measurement data provided by the millimeter wave radar 22 and the vehicle speed data provided by the speed sensor 23. The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction.”; Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the threshold distance of a travel path map to the distance from the travel direction while the importance metric map to safe distance D0).

claim 5, the combination of Ohmura, Anderson, and Wray teaches the method of claim 1, and Ohmura further teaches wherein identifying the object type is based at least in part on extracting visual features of the one or more objects, and comparing the visual features to a dataset of identified objects (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; i.e. dataset of identified objects maps to the image data while the visual features maps to captured image. “With reference to the image data” indicate that the captured image containing the visual features is compared with the image dataset to identify the object type).

In regards to claim 6, the combination of Ohmura, Anderson, and Wray teaches the method of claim 1, and Ohmura further teaches further comprising determining an assigned importance for the object type, wherein determining the importance metric is based at least in part on adjusting the assigned importance for the object type based on the goal associated with the vehicle(Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps to the safe distance D0; Para 77 “D0 is given in accordance with the types of obstacles”; i.e. the type of obstacle (object type) and the .

In regards to claim 7, the combination of Ohmura, Anderson, and Wray teaches the method of claim 1, and Ohmura further teaches wherein determining the importance metric is further based at least in part on one or more of a location, an acceleration, or a trajectory of the one or more objects, as compared to the goal associated with the vehicle at one or more given time instances(Ohmura: Para 27 “The millimeter wave radar 22 determines the position and the speed of the object (particularly, a vehicle ahead of the vehicle 1 (i.e., preceding vehicle), a parked vehicle, a pedestrian, an obstacle, etc.), transmits radio waves toward the front of the vehicle 1, and receives reflected waves caused by the transmitted waves reflecting off the object. Then, based on the transmitted waves and the received waves, the millimeter wave radar 22 measures the distance between the vehicle 1 and the object”; Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps to the safe distance D0 while a trajectory of the one or more objects maps to the speed and direction of movement of the obstacle).

In regards to claim 8, the combination of Ohmura and Anderson teaches the method of claim 1, …determining the importance metric is based at least in part on determining a current or predicted location of the one or more objects (Ohmura: Para 79 “The parameters to the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance metric maps to the safe distance D0; Para 105 “the nearby-object detection module 10 b of the ECU 10 also detects information on nearby objects (e.g., presence of obstacles on travel routes, the type, size, and position of each obstacle (if any))”; i.e. the speed and direction of movement of the obstacle indicate that the current location of the object is known)…
Yet the combination of Ohmura and Anderson do not teach the goal associated with the vehicle corresponds to turning the vehicle at an intersection … determining the importance metric… with respect to turning the vehicle at the intersection.
However, in the same field of endeavor, Wray teaches the goal (Wray: Fig 6, 7, and 8; Para 35 “The steering unit 1230 may be controlled by the controller 1300 the actuator 1240 or both and may control the wheels 1400 to steer the vehicle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering) associated with the vehicle corresponds to turning the vehicle at an intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”) … determining the importance metric(Wray: Para 190 “ For example, the sensor may detect an external object, such as a pedestrian, a vehicle, or any other object, external to the autonomous vehicle, within a defined distance, such as 300 meters, of the autonomous vehicle, and the sensor may send sensor information indicating or representing the external object to the executor”; i.e. the importance metric maps to a defined distance)… with respect to turning the vehicle at the intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”; Para 230 “The blocking monitor may identify a probability of availability for the portion or area of the second road 6220 proximate to, such as within a few, such as three, feet, of the expected path 6410 of the pedestrian”; i.e. the distance (importance metric) is defined with respect to turning the vehicle at the intersection to avoid collision with pedestrian).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems disclosed by Ohmura with the feature of the goal associated with the vehicle corresponds to turning the vehicle at an intersection disclosed by Wray. One would be motivated to do so for the benefit of “traversing the portion of the vehicle transportation network may include generating or capturing, such as by a sensor of the vehicle, data, such as data representing an operational environment, or a portion thereof, of the vehicle. Accordingly, a system, method, and apparatus for autonomous vehicle operational management control may be advantageous”. (Wray: Para 2). 

As per claim 9, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a computing device for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the comprising: 
a memory; 
and at least one processor coupled to the memory, wherein the at least one processor is configured to perform the claimed function (Ohmura: Para 25 “The ECU 10 illustrated in FIG. 1 is a computer including a processor 10 f such as a central processing unit (CPU) and memory 10 g which stores various programs, an input/output device, etc.”).

As per claim 10, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 11, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 12, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 13, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 14, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 15, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 16, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 17, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems (Ohmura: Para 36 “As illustrated in FIGS. 1 and 2, the ECU 10 includes the processor 10 f configured to execute an input processing module 10 a, a nearby-object detection module 10 b, a first-target-travel-route computation module (first route computation module) 10 c, a second-target-travel-route computation module (second route computation module) 10 d, and a control module 10 e to perform their respective functions. These modules are stored in the memory 10 g as software”).

As per claim 18, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 20, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668